 

U,§€. D?$S`§"R§CT COURT
l\§@§~`~\`“l".'*iERl\l D!STR!CT OF TEXAS

ease 4:19-mj-00236-BJ Documeml Filed 03/08/19 PagelofS Pad'éili)_ED

3333 - 8 3339
UNITED sTATEs DlsTRlCT CoURT
NoRTHERN DISTRICT oF TEXAS CLERK U_S_ D‘STR!CT COURT

FORT WORTH DIVISION By;

 

 

Deputy
UNITED STATES OF AMERICA

v. Criminal No. 4:19-MJ-236
BRYAN MONTALVO (()l)
FRANCES MEDELLIN (02)

CRIMINAL COMPLAINT

 

Possession of a Controlled Substance with Intent to Distribute
(Violation onl U.S.C. § 841)

On or about March 7, 2019, in the Fort Worth Division of the Northern
District of Texas, defendants Bryan MONTALVO and Frances MEDELLIN
did knowingly and intentionally possess with intent to distribute more than 50
grams of a mixture and substance containing a detectable amount of

methamphetamine, a Schedule ll Controlled Substance, in violation of 21 U.S.C. §
84l(a)(l) and (b)(l)(B).

I, Mike McCurdy, Affiant, under oath, duly state that l am a special agent
with Homeland Security Investigations (HSI) and that the statements set forth in
this affidavit are true and correct to the best of my knowledge The statements
contained in this affidavit are not all of the facts known to the investigation, but
are merely offered to establish probable cause.

l. On or about l\/larch 5, 2019, investigators with the Tarrant County
Combined Narcotics Enforcement Team (CNET) received information Bryan
MONTALVO was involved in distributing methamphetamine from the Super 7
motel located near the intersection of Interstate 35 and Alta Mesa Boulevard in

Fort Worth, Texas.

Criminal Complaint - Page 1

Case 4:19-mj-00236-B.] Document 1 Filed 03/08/19 Page 2 of 5 Page|D 8

2. On the evening of March 7, 2019, CNET investigators identified a room
associated with MONTALVO, room #118, and began surveillance in the area. At
approximately 8:18 p.m., investigators observed a silver Chevy Impala associated
with MONTALVO arrive in the area of room #118. Based on a photo,
investigators were able to identify MONTALVO as one of the people in the area
of #l 18. At approximately 8:21 p.m., investigators observed MONTALVO hand
a cardboard box to a female later identified as Frances MEDELLIN. At
approximately 8:24 p.m., MEDELLIN carried the cardboard box to
MONTALVO’s silver lmpala. Approximately one minute later, MEDELLIN
carried the cardboard box from MONTALVO’s lmpala to room #118. At
approximately 9:06 p.m., MONTALVO carried the cardboard box from room
#118 to his silver lmpala, and placed the box in the passenger compartment of the
vehicle. MONTALVO entered the driver seat of the lmpala. MEDELLIN entered
the front passenger seat of the lmpala. At approximately 9:08 p.m., the lmpala left
the parking lot of the Super 7. Surveillance followed the lmpala from the Super 7
to Highway 287 in the area of Mansfield, Texas. A traffic stop was conducted on
the lmpala as the vehicle traveled at 75 miles per hour in a 70 mile per hour zone
southbound on Highway 287.

3. While Tarrant County Sherif`f’s Deputy J ones was issuing MONTALVO a
warning ticket, Tarrant County Sherist Deputy Rubalcaba’s narcotics detection

K-9, Ara conducted a free air sniff and alerted on the lmpala.

Criminal Complaint - Page 2

Case 4:19-mj-00236-B.] Document 1 Filed 03/08/19 Page 3 of 5 Page|D 9

Based on the alert, officers conducted a probable cause search of the Impala and
located approximately one kilogram of methamphetamine in the same cardboard
box described in paragraph 2 above Officers discovered at least one digital scale
in the vehicle, but not in the cardboard box. Officers also discovered a .40 caliber
Smith and Wesson handgun (FBE3350) concealed on the person of MEDELLIN.
4. ln a post-Miranda interview, MEDELLIN initially claimed ownership of
the firearm and the methamphetamine However, she later stated both actually
belonged to MONTALVO. She said MONTALVO handed her the gun as they
Were being pulled over. After both individuals were placed in the back of a police
vehicle, MONTALVO convinced MEDELLIN she should claim ownership of the
drugs since she was already in trouble for possessing the firearm. MEDELLIN
also said she had purchased one-fourth ounce quantities of methamphetamine from
MONTALVO on approximately ten occasions since November 2018.
MEDELLIN admitted she had sold some of the methamphetamine she obtained
from MONTALVO.

5. ln a post-Miranda interview, MONTALVO stated the approximately $6500
in cash found in his possession during the traffic stop included tax return money
from his child’s mother.

6. A field test of the drugs yielded a positive result for the properties of

methamphetamine

Criminal Complaint - Page 3

 

Case 4:19-mj-00236-B.] Document 1 Filed 03/08/19 Page 4 of 5 Page|D 10

7 . Based upon the above listed facts, your Affiant believes that probable cause
exists that the defendants identified above did intentionally and knowingly possess
more than 50 grams of a mixture and substance containing a detectable amount of
methamphetamine with intent to distribute it.

Mike McCurdy
Special Agent, HSI

`r{~
Sworn to before me and subscribed in my p sence, g day of March
2019, at lo 1 se a.m. at Forc worrh, T as.

  

/'A}A_L,S\,l_~
JEFF . CURETON
Unite St es Magistrate Judge

Criminal Complaint - Page 4

 

Case 4:19-mj-00236-B.] Document 1 Filed 03/08/19 Page 5 of 5 Page|D 11

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION
UNITED STATES OF AMERICA §
§
V. § NO. 4:l9-MJ-236
§
BRYAN MONTALVO (01) §

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The above-named defendant has testified under oath, or has otherwise satisfied this court that such defendant
(l) is financially unable to employ counsel, (2) wants to be represented by counsel, and (3) has not waived
representation by counsel; accordingly,

lt is ordered that the Federal Public Defender’s Office for this District be and hereby is appointed pursuant
to Section 3006A of Title 18, United States Code to represent the defendant named above

It is further ordered that the Federal Public Defender’ s Office be given immediate access to the above-named
Defendant.

Signed: March 8, 2019

AM.J;~

1 JEFFRE . URETON
UNIT TATES MAGISTRATE JUDGE

